Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 1 of 29

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRIC'I` OF FLORIDA
PANAMA CITY DIVISION
IN RE: NIVOL BREWERY, INC Chapter 11
` Case No.: 18-50326-KKS
l)ebtor.
\
NOTICE OF FILING
NOW COMES the Debtor, NIVOL BREWERY, INC, by and through its undersigned
attorney and submits the following documents:
1. 20 Largest Unsecured Creditors
2. Schedules: A,B,D,E,F,G, H
3. Debtor’s Declaration regarding schedules
4. Summary of Schedules
5. Statement of Financial Affairs
6. Disclosure of Compensation for Attorney for Debtor
7. List of Equity Security Holders

8. Corporate Ownership Statement

DATED this 20"1 day of December, 2018.

 
   

CHARLES M WYNN,
CHARLES M. WYNN LAW OFFICES, PA
P. O Box 146

Marianna, FL 32447-0146

(850)526-3520

Court@Wynnlaw-fl.com

FL Bar #0241695

Attorney for Debtor

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 2 of 29

 
   

Debtor name | Nivo| Brewery. inc
United States Bankruptcy Court for the: NORTHERN DlSTRiCT OF FLOR|DA l:l Checi< if this is an

 

Case number (if known): 18-50326 amended Hling

 

 

Official Forrn 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not insiders 12115

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). A|so, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and Name, telephone number Natura of claim indicate lf claim Amcunt of claim
complete mailing address, and ema|l address of (ror exampie, trade is contingent, lime claim is fully unsecured. till in only unsecured claim amount lt
including zip code creditor contact debts. bank loansl unliquidated. or claim is partially secured. fill in toiai claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured ciaim.
and governm€nl Total claiml if Deduct[on for value Unsecured claim
COmraCfS) partially secured of coliaterai or setoff
Ameris Bank ‘_ 483 Richard $462,742.70 $0.00 $462,742.70
3299 Ross Clark " Jacl~<son BLVD ,
Circle NW Panama City
Dothan. AL 36303 Beach, FL -
construction loan
Ameris Bank Bay County Case $0.00
cio Christian George, No.: iB-QBSCA
Esq against Nivoll Hill
50 North i_aura Enterprises.
Street, Suiie 3100 Debtors, etc
Jacksonville, FL
32202
Atlas Keg Company ~ Lease terminalon. Uniiquidated $0.00
PO Box 59291 Dispuied
Birmingham, Ai_
35259 .
Briess |nduslries. |nc vendor $1,812.51
c/oi CMi Credit
Nlediators, inc
Po Box 456
Upper Darby, PA
19082
BSG Craftbrewing Hop Contract Disputed $0.00
PO Box 74769
Chicago, lL
60694-4769
Crait Beer Crew vendor - invoice $3,477.03
Nlobi|e Canning #1597
7373 Lagoon Road
Spring Hil|l FL 34605
Firestone Financia| Sec:urity interest in Un|iquidaled $61,392.5? Unknown Unknown
cio A|ex Darcy, Esq ali personal Disputed
444 North Nlichigan property.
Ave, Suiie 3270
Chicago, ii_ 60611

 

 

 

 

 

 

 

Oft':cial form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured craims page 1

Sottware Copyright (c) 1996-2018 Bast Case, LLC -www.besicase_com Best Case Bankrupt:y

Debtor

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 3 of 29

Nivo| Brewery, inc

 

Name

Case number (ifknown)

18-50326

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of ciaim

(ior exampie, trade
debts. bank ioans,
professional services.

indicate if claim
is contingent,
unilqu|dated, or
disputed

Amount of claim

ifthe claim is fullyl unsecuredl till in only unsecured claim amount if
claim is partially secured. till in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Totai c|alm, if
partially secured

Deduction for value

of collateral or setoff

Unsecured claim

 

Florida Dept Of
Revenue

Bankruptcy Section
Po Box 6668
Taliahassee, Fi 32314

sales tax

$13,955.75

 

Gulf Coast Brewery,
LLC

500 E Heinberg
Streei

Pensacoia. FL 32502

vendor

$7,749.55

 

internal Revenue
Centraiized
insolvency

P.O. Box 7346
Phi!adelphia. PA
1 9101-7346

$0.00

 

Keg Credit

308 E Renfro Si..
Suile 212

Burieson, TX 76028

Termination of
lease.

Uniiquidated
Disputed

$0.00

 

Keg Logistics

9360 Station Street,
Suite 325

Lone Treel CO 80124

Open account

Uniiquidated
Disputed

$28,000.00

 

l..amar Texas Limited
Partnership

cio iViichaei Dickey,
Esq

PO Box 2467
Panama City, Fi_
32402

lawsuit in Bay
Couniy No.:
2017-657CA
against Nivoi and
Hiil Enterprises

Disputed

$0.00

 

NuC02
PO Box 9011
Stuart. FL 34995

Open account.

Uniiquidated
Disputed

$0.00

 

RSM Products
international
incorporated

105 Butler Creei<
Court

Johns Creek, GA
30097

Lease termination

Un|iquidated
Disputed

$0.00

 

Shoppes at
Edgewaler, i_i_C

c/o Bruce Anderson,
Esq

495 Grand Blvci, Suile
206

Miramar Beach, FL
32550

 

 

 

Bay Counly lawsuit
- Case No.:
2018-CA-575

 

Un|iquidaied
Disputed

 

 

$0.00

 

 

Oi‘iiciai form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 t_argest iinsecured claims

Scftware Copyrighi ici 1996-2015 Best Case, LLC - www.bestcase.ch

page 2

Besi Case Baniu'uptcy

 

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 4 of 29

Debtor name Nivol Brewery. inc

 

Unifed Siafes Bankruptcy COurt for the; NORTHERN DISTRICT OF FLOR!DA

 

Case number (iiknown} 18-50326

 

ij Check if this is an
amended liiing

 

Officiai Form 2068um
Summary of Assets and Liabitities for Non-lndividuals 12115

~ Summary of Assets

 

1. Schedu.ie A/B: Asset.s-Real and Personai Property (Ofiiciai Form 206A/B)

1a. Real property:
Copy line 58 from Scheduie A/B 5 0'00

1b. Totai personal property:
Copy line 91A from Scheduie A/B ......................................................................................................................... 5 ______M

ic. Totai of an property: `
copy line 92 from scheduie A/e ........................................................................................................................... 3 140-959-41

_ summary or Liabirnies

2. Scheduie D: Creditors Who Have Claims Secured by Property (Ofnciat Form 206D)
Copy the total dollar amount listed in Colurnn A. Amouni ofciar`m, from line 3 of Scheo‘uie D 5 524'135'27

3. Scheduie E/F: Creditors Who Have Unsecured Ciar'ms (Ofticiai Form 206E!F)

33. Totai claim amounts of priority unsecured ciaims:

 

 

 

 

Copy the total claims from Part 1 from line 5a of Scheduie E/F 3 13'955'75
3b. Totai amount of claims of nonpr|ority amount of unsecured cialms: 41 039 09
Copy the total of the amount of claims from Part 2 from line 5b of Scheo'uie E/F ................................................ "'$ ' -
4. Totai liabilities
Lin@s 2 + 33 + 3b s 579.130.11
thcia| Form 2063um Summary of Assef,s and Liabi|ities for Non-lndividua|s page 1

Sottware Copyright (c) 1996-2018 Besi Case. LLC -mvw.beslcase.com Best Case Bankrupii:y

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 5 of 29

Debtor name Nivo[ Brewery, inc

United Slates Bankruptcy Couri for the: NORTHERN D|STRlCT OF FLOREDA

 

Case number (ii'known) 18-50326

 

l:i Check if this is an
amended filing

 

 

Ofiiciai Form 206A/B
Schedule AIB: Assets - Real and Personal Property me

Disciose all property, real and personal, which the debtor owns or in which the debtor has any other legai, equitable, or future interest.
include all property in which the debtor holds rights and powers exercisable for the debtor's own benetit. Aiso include assets and properties
which have no book value, such as fuiiy depreciated assets or assets that were not capitalized. in Schedule AiE. list any executory contracts
or unexpired ieases. Aiso list them on Schedule G: Executory Contracts and Unexpired Leases (Ofl"lcial Form 2066).

Be as complete and accurate as possib|e. if more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if knownl. A|so identify the form and line number to which the additional information applies. if an
additional sheet is attached, include the amounts from the attachment |n the total for the pertinent part.

For Part 1 through Part 11. list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedulel that gives the details for each asset in a particular category. List each asset only once. in valuing the
debtor's interest, do not deduct`the value of secured claims. See the instructions to understand the terms used in this fonn.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

ij No. Go to Part 2.

l Yes Fiil in the information beiow.

A|| cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

 

 

 

 

 

 

 

3. Checking, savings, money market, or financial brokerage accounts (identi'fy aii)
Name of institution (bank or brokerage Hrm) Type of account Last 4 digits of account
number
Ameris Checking Account - noted "can't
3_1_ control it" checking Uni<nown
Ameris Checking Account ending in 7597
3_2. balance as of 8131/18 - $50.41 checking 7597 $50.41
Ameris checking account ending in 5494
3,3, balance as of 10131!18 is $0.00 checking 5494 $0.00
4. Other cash equivalents (identr`fy aii)
5. Totai of Part 1. $50.41

Add lines 2 through 4 (inciuding amounts on any additional sheets). Copy the total to line 80.

 

 

 

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

l No. co to Part 3.

iI| Yes Fiil in the information below.

Accounts receivable
10. Does the debtor have any accounts receivable?

Ofiicial Form 206AiB Schedule A/B Assets - Real and Personal Property page 1
Soitware Copyrighl (c) 1996-2018 Besl Case. LLC -www,bestc.ase.ccm Besi Case Bankruptcy

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 6 of 29

Debtor Nivoi Brewery, inc Case number (rfknown) 18~50326
Narne

 

- No. Go to Part 4. _
i:| Yes Fiil in the information beiow.

  

, _ investments
13. Does the debtor own any investments?

l No. Go to Part 5.
L_..i Yes Fili in the information beiow.

inventory, excluding agriculture assets
18. Does the debtor own any inventory {exciuding agriculture assets)?

 

l No. Go to Part 6.
i:i Yes Fili in the information below.

Farming and fishing-related assets luther than titled motor vehicles and iand)
27. Does the debtor own or lease any farming and fishing-related assets iother than titled motor vehicles and iand)?

 

- No. Go to Part 7.
[:i Yes Fili in the information beiow.

Office furnitureI fixtures, and equipment; and coilectibies
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 

l No. Go to Part 8.
i:i Yes Fiii in the information beiow.

Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

 

i:l No. Go to Part 9.
l Yes Fili in the information beiow.

Genera| description " Net book value of Valuation method used Current value of
include year, make, modei, and identification numbers debtor's interest for current value debtor’s interest
(i.e.. ViN, HiN, or N-number) (Where available)

47. Autornobiles. vans. trucks, motorcycles, trailers, and titled farm vehicles

48. Watercraft, trailers, motors, and related accessories Exampies: Boalsl lraiters, motors,

fioating homes, personai watercraft, and fishing vessels

 

 

 

 

 

 

49. Aircratt and accessories
50. Other machinery, fixtures, and equipment (excludlng farm

machinery and equipment)
Brewing Equiprnent - valued by debtor $0.00 $140.000.00

51 . Totai of Part B. $140.000.00
Add lines 47 through 50.- Copy the total to line B?.

52. is a depreciation schedule available for any of the property listed in Part B?
l No

Ofiiciai Form 206A/B Schedule AJB Assets - Real and Persona| Property page 2

Soitware Copyright (c) 1996-2018 Best Case. LLC - mvw.bestcase.com Best Case Bankruptcy

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 7 of 29

Debtor Nivoi Brewery, inc Case number rrrknown) 18-50326

 

 

Nf:lmB

E] Yes

53. Has any of the property listed iri Part 8 been appraised by a professional within the last year?
l No
ij Yes

Real property
54. Does the debtor own or iease any real property?

 

i:i No. Go to Part10.
l Yes Fili in the information beiow.

55. Any buildingl other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book value of Va|uation method used Current value of
property extent of debtor's interest for current value debtor's interest
include street address or other debtor's interest (Where availab|e)
description such as Assessor in property

Parcei Number (APN). and type

of property (for examp|e,

acreage, factory, warehouse,

apartment or ofiice building, if

availabie.

55.1. 483 Richard Jackson
BLVD , Panama City

 

 

 

Beach, FL -
construction loan Unknown $0.00
56. Totai Of Part 9. $0_00

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Copy the total to line BB.

 

 

 

57. is a depreciation schedule availabie for any of the property listed in Part 9?
l No `
i:i Yes

58. Has any of the property listed in Part 9 been appraised by a professionai within the last year?

. No
i:| ‘r'es

intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

 

l No. Goto Part 11.
i:l Yes Fili in the information beiow.

A|! other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
include ali interests in executory contracts and unexpired leases not previously reported on this form.

 

El No. soto Part 12.
l Yes i=iii in the inroimaiion beiow.

Current value of
debtor's interest

71. Notes receivable
Description (inciude name of obligor)

Oiiicial Form 206A/B Schedule AlB Assels - Real and Personal Property page 3
Softwaro Copyright [c} 1956-2018 Best Case, LLC -www.besicase.corn Best Case Barikruptcy

Debtor

72.

73.

74.

75‘

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 8 of 29

Nivol Brewery, inc Case number (irknowni 18-50326

 

 

Narne

Tax refunds and unused net operating losses (NOLs)
Description (for exampie, federal, siate, iocal)

interests in insurance policies or annuities

Causes of action against third parties (whether or not a lawsuit
has been filed)

Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims

breach of contract by RSM and its principals on the Nivo|
Brewing Company Asset Purchase Saies Agreement dated
7-10-18;

RSM and its principals for the breach of the sales
agreement for a majority interest in Nivoi Brewery.

Damages include but are not limited to funds divereted from
various accounts receivable; compensalab|e work
performed by Seima and Leo i-ii|l in furtherance of
consumation of the contract and such other damages as

are contempiated and flow from the breach of the contract.

 

Nature of ctaim Breach of Contract
Amount requested $0.00

 

Unknown

 

76.

77.

78.

79.

'l'rusts, equitable or future interests in property

Other property of any kind not already listed Exampies: Season tickels.
country club membership

 

Totai of Part 11.
Add lines 71 through 77. Copy the total to line 90.

 

$0.00

 

 

Has any of the property listed in Part 11 been appraised by a professional within the last year?
- No
i:i Yes

Ofliciai Form 206A/B Schedule AJB Assets - Real and Personal Property
Soitware Copyrighl (c) 1996-2018 Best Clls. LLC - www.bastcasercom

page 4

Besl Case Bankruptcy

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 9 of 29

Debtor Nivol Brewery, inc

Name

_umma~

in Part 12 copy all of the totals from the earlier parts of the fon'n

80.

81.
82.
83.
84.
85.

86.

87.

BB.

89.

90.

91.

92.

Ofnciai Form ZDBAIB

Type of property

Cash, cash equivalents, and financial assets.
Copy line 5, Part 1

Deposits and prepayments. Copy line 9, Part 2.
Accounts receivable. Copy line 12, Part 3.

lnvestments. Copy line 17, Part 4.

inventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, tixtures. and equipment; and coilectib|es.
Copy line 43, Part 7.

Machinery, equipmentl and vehicles. Copyli‘ne 51, Part 8.

Real property. Copy line 56, Part 9

intangibles and intellectual property. Copy line 66, Part 10.

Ali other assets. Copy line 78, Part 11_

Case number (irknowni 18-50326

Current value of
personal property

$50.41

$0.00
$O.DO
$0.00
$0.00

$0.00

$0.00

$“140.000.00

$0.00

+ $0.00

Current value of real
Property

 

 

$0.00

 

 

 

Total. Add lines 80 through 90 for each column

 

$140.050.41

 

 

+9`lb.

 

$0.00

 

 

Totai of ali property on Schedule AlB. Add lines 913+910=92

Soitware Copyright (c) 1996-mta Besi Case, LLC -wviw.bestcase.com

 

 

 

$140.050.41

 

 

Schedule AJB Assets - Real and Personal Property

page 5

Best Case Elankruptcy

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 10 of 29

 

Deblor name Nivol Brewery, inc

United States Bankruptcy Couri for lhe:

Case number (if known) 18-50326

NORTHERN D|STR|CT OF FLORlDA

 

 

ij Check if this is an

 

Of't”lciai Form 206D

Schedule D: Creditors Who Have Ciaims Secured by Property

amended filing

12115

 

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?

l:l No. Check this box and submit page 1 efihis form to the court with debtor's other schedulesl Deblor has nothing else to report on this form.

- Yes. Fili in all of the information beiow.
~ List Creditors Who Have Secured Claims

2. List in alphabetical order all creditors who have secured claims. |f a creditor has more than one secured

claim, listthe creditor separately for each claim.

 

Column A
Amount of claim

De not deduct the value
of coilaterai.

COi'Umn B

Value of collateral
that supports this
claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iZ.'l l Ameris Baril( Describe debtors property that is subjectto a lien $462,742.70 $0.00
Credil°fstlame 483 Richard Jackson BLVD . Panama City
. Beach FL - ructi an
3299 nose clerk circle Nw ' °°"‘°’t °" '°
Dolhan, AL 36303
Creditors mailing address Describe the lien
is the creditor an insider or related party?
l Ne
creditors emaii addressl irirnown l:l Yes
is anyone else liable on this claim?
Date debt was incurred . No
2015 El Yes. Fi:l but schedule H.- codebrors romeier Form zoeH)
Las14 digits of account number
0101
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check ali that apply
- Ng i:i Contingent
i:i Yes. Specify each creditor. m Un"quidaied
including this creditor and its relative ij Disputed
priority.
2_2 Firestone Financial describe debtors property that is subject tb a lien $61,392_57 Unknown
Creditors flame Security interest irl all personal property.
cio A|ex Darcy, Esq
444 North Michigan livel
Suile 3270
Chicago, lL 60611
creditors mailing address Describe the lien
is the creditor an insider or related party?
l rio
Creditors entail address ir known |:I Yes
ls anyone else liable on this claim?
Date debt was incurred l No
Jari 2018 iIl Yes. Fili bet schedule H: codebibrs (orrleial Form zosii}
Last 4 digits of account number
8332
Do multiple creditors have an As of the petition filing date, the claim ie:
interest in the same property? Check ali that apply
Ofiiciai Form 2060 Schedule D: Creditors Who l-lave Claims Secured by Property page 1 of 2

Soltware Copyright (c} 1996-2018 Besi Case, LLC -www.bestcase.com

Best Case Barikrupl€y

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 11 01 29

 

 

Debmr NNO| Brewe;.y' inc Case number (lrkn<>w) 18-50326
Name
l Nu [:l Contingent
ij ‘(es. Specii‘y each creditor. - Uniiquidaied
including this creditor and its relative .
priorin - Disputed

 

 

3` Totai of the dollar amounts from Part1, Column A, including the amounts from the Additionai Page, if any. $524,135.27

_ List Others to Be Notified for a Debt Aiready Listed in Part 1

List in alphabetical order any others who must be notified fora debt atready tisted in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

if no others need to notified for the debts listed in Part li, do not fill out or submitthis page. ifadditional pages are needed, copy this page.

 

Name and address On which line irl Part 1 did Last 4 digits of
you enter the related creditor? account number for
this entity
Oti“lciai Form 206D Additional Page oiScheduie D: Creditors Who Have Ciaims Secured by Property page 2 of2

Software Copyrignt tci 1996-2018 Best Case, LLC - m-m.besicase.com Best Case Bankrupicy

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 12 01 29

Debtor name Nivoi Brewery. inc

United Staies Bani<ruptcy Court for the: NORTHERN DlSTRiCT OF FLOR|DA

 

Case number (ifl<nown) 18-50326

 

ij Check if this is an
amended liling

 

 

Oi‘iicie| Form 206E/F
Schedule EIF: Creditors Who Have Unsecured Ciaims izns

Be as complete and accurate as possible. Use Part 1 for creditors with PRiORiTY unsecured claims and Part 2 for creditors with NONPR|OR|TY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule AIB: Assel's - Real and
Personai' Property (Ofllcia| Form ZOENB) and on Schedule G: Executory Contracts and Unexpired Leases iOfflc|al Form ZC|GG). Number the entries in Parts 'l and
2 in the boxes on the ieft. lf more space is needed for Part 1 or Part 2, fill out and attach the Additlonal Page olthat Part included in this forrn.

 

_ List All creditors with PRloRrrY unsecured claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
m No. Go to Part 2.

- Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or |n part. ll the debtor has more than 3 creditors
with priority unsecured claims, nil out and attach the Additional Page of Part 1.

 

Totai claim F'riority amount
§§ Priority creditors name and mailing address As of the petition filing datel the ciaim is: $13,955.75 $B,400.00
Florida Dept Of Revenue Check all that apply-
Bankruptcy Section Ei contingent
PO BOX 6663 m Unliquidaied

Tai|ahassee, Fl 32314

 

Date or dates debt was incurred
Jan -- il/lay 2018

i:i Disputed

Basis for the clalm:
sales tax

 

Last 4 digits cl account number

Specii‘y Code subsection of FiRlORlTV
unsecured ciaim: 11 U.S.C. § 507(3) LE_i}

is the claim subject to offset?

l No
m ¥es

 

E Priority creditors name and mailing address

internal Revenue Centralized
insolvency

P.O. Box 7346

Philadeiphia, PA 19101-7346

 

Date or dates debt was incurred

As oi the petition hiing daie, the claim is:

Check ali that appiy.
ij Contingent

ij Un|iquidated

ij Disputed

Basis lor the claim:

Unknown $0.00

 

 

Last 4 digits ot account number

Speclfy Code subsection of PR|OR|TY
unsecured claim: 11 U.S.C. § 507(3) @]

is the claim subject to offset?

- No
ij Yes

 

out and attach the Addiiionai Page oi Part 2.

Offrciai Form 206EIF
Soltware Copyright (c) 1996-2018 Best Case, LLC - mvw.bestcase.ccm

m List All creditors with NoNPRioRiTY unsecured claims
3. List in alphabetical order ali of the creditors with nonpr'lorlty unsecured ciaims. little debtor has more than 6 creditors with nonpriority unsecured claims, nil

Schedule EiF: Creditors Who Have Unsecured C|aims

Amount of claim

page t of 4
Best Case Bankn.iptcy

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 13 of 29

Debtor Nivol Brewery, inc
Name
3.1 Nonprlorlty creditor's name and mailing address
Ameris Bank
cio Christiari George. Esq
50 North i_aura Street, Suite 3100
Jacksonville, FL 32202

Date(s) debt was incurred _
Last 4 digits of account number__

Case number (iilmcwn) 18-50326

 

As of the petition filing date, the claim is: check airlilaiappiy. Unl<i`iOWi'i
n Contingent

|:i unliquidated

ij Disputed

easls for the claims Bay County Case No.: 18-9860A against NivoL Hi|i
Eriterprises1 Debtors, etc

is the claim subject to orfset? - No [:] ‘fes

 

§ Norlprlority creditor's name and mailing address
Atias Keg Comparly
PO Box 59291
Birmingham, Ai. 35259

Date(s) debt was incurred _
Last 4 digits of account number _

As of the petition filing date, the claim is: Check ali that appiy, Ui‘ii'tiiOWri
l:i Contingent

l unliquidated

l Disputed

seals forthe ciaim: Lease ierminaton.

le lne claim subject to oileei‘i l No Ei Yes

 

E Nonprlority creditol‘s name and mailing address
Briess lndustries, lnc
c/oi CMi Credit Mediators, inc
Po Box 456
Upper Darby, PA 19082

Date(s) debt was incurred ___
Last 4 digits of account number 0687

Ae ortho petition liling date, the claim ls: cheek eilirieieppiy. $1,812.51

i:i Contingent
Cl unliquidated
ill Disputed

Basls forthe claim: V€i’idOl'

is the claim subject to offset? - No i:l Yes

 

Nonpriority creditor‘s name and mailing address

BSG Craftbrewing
PO Box 74769
Chicago, lL 60694-4769

Date(s) debt was incurred 2018

Last 4 digits of account number_

Ae or the petition tillng date, the claim is: check eiiihetapply. Uni-tnown
ij Contingent
Ei unliquidated

- Disputed
seats rorthe claim: Hop Contract

is the claim subject to arisen l No Ei Yes

 

|E Norlprlorlty creditor‘s name and mailing address
Craft Beer Crew N|obi|e Canning
7373 Lagoon Road
Sprl'ng Hl`li, FL 34606

Date(s) debt was incurred _
Last 4 digits of account number 2018

As ofthe petition tillng date, the claim is: check eiitlrerepply. $3,477.03
\:i Contingent

ij unliquidated

l:] Disputed

seals for the ciairm vendor - invoice #159?

ls the claim subject to otfset? - No ij ¥es

 

Nonpriorlty creditor”s name`and mailing address
Goldrl'ng Gulf j
8245 Opportunlty Drive
Ml`iion, FL 32583

Date(s) debt was incurred _

Last 4 digits of account number_

As or the petition t“lltng date, the claim is: checked inerap,oly, $0.00
l:i Contingent

- Un|iquidated

l Disputed

easls forthe claim: Keq deposit no keqs are on order and no monies are due
by either garty.

is the claim subject to oftset? l No E] Yes

 

m Nonpriorlty creditor‘s name and mailing address

Gu!f Coast Brewery, LLC
500 E Helnberg Sireet
Pensacola, FL 32502

Date(s) debt was incurred __

Last 4 digits of account number _

As oithe petition filing date, the claim is: check eliiharapply. $7,749.55

E Contingent
i:l Un|iquidated
g Disputed

Basis forthe claim: vendor

is the claim subjectto oifset? - No i:l Yes

 

Oii'tcial Form 206 EIF
Sottware Copyright (c) t996-2018 Best Case. LLC - wiirw,besicase.com

Schedule EIF: Creditors Who Have Unsecurod Ciaims Page 2 of4

Eost Case Bankrupt::y

CaS€ 18-50326-KKS

Debior Nivol Brewery, inc
Name

ltlonprlorityl creditor's name and mailing address
Keg Credit
308 E Renfro St., Suite 212
Burleson, TX 76028

Date(s) debt was incurred __

Last 4 digits of account number_

Doc 13 Filed 12/20/18 Page 14 of 29

Case number (it ltnown) 18-50326

 

As of the petition filing date, the claim is: check alitnar appry. Uriknown
m Contingent

l Unliquidaied

l Disputed

Basis for the cialm: Terminatiut'i Of iEESE.

la the claim subject lo arisen l No l:l Yes

 

 

Nonpr|ority creditot*s name and mailing address As of the petition filing date, the claim is: check aiiihar eppry. $28.000.00
Keg Loglslics E| contingent
9360 Station Street Suile 325 - . .
' Unliquldaied
Lone Tree, CO 80124
l Disputed
Date(s) debt was incurred ___
:__;
LasM d|gns ofaccoumnumbm_ seals rortite claim 0 en account
is the claim subject to offset? . No i:] Yes
3.10 Nonpriority creditor's name and mailing address As ofthe petition i"lling date, the claim is: cheek aiiiitarappiy. Unknowii

Lamar Texas leited Parinership
c/o Nlichael Dickey, Esq

PO Box 2467

Panama Clty. FL 32402

Date(s) debt was incurred _

Last 4 digits of account number___

m Contingent
i:i Uniiquiclated

l Disputed
aaels fortna olnim: lawsuit in Bay Countv No.: 2017-657CA against Nivol
and Hii| Entergrises

ls tile claim subject lo oileet? l No ill Yes

 

Nonprtorlty creditor‘s name and mailing address
NuCOZ
PO Box 9011
Stuart, Fl_ 34995

Date(s) debt was Incurred ___

Last 4 digits of account number_

As of the petition filing datel the claim is: Check air that appiy. Unknown
ij Contingent

l unliquidated

l Disputed

aaeis rortne clalm: Ogen account
is the claim subject to oilset? l No [:] Yes

 

Nonpriority creditor's name and mailing address
RS|V| Products international incorporated
105 Bul|er Creek Couri
Johns Creek, GA 3009'?

Date(s) debt was incurred __

Last 4 digits of account number ___

ita or ute petition filing date. tile cialm ls: cheek eiilnatappiy. Unknown
i:i Contingent W
l unliquidated

. Disputed

easis torthe ciaim: Lease termination

lathe claim subiect to circet? l No ij Yes

 

3.13 Nonpriority creditors name and mailing address
Shoppes at Edgewaier. LLC
clo Bruce Anderson, Esq
495 Grand Bivd, Suile 206
Nll`ramar Beach, FL 32550

Date(s) debt was incurred _

Last 4 digits oi' account number_

ns or the petition thing date, the claim is: check all inaiappiy. Unl<nown
ij Contingent

l unliquidated

l Disputed

seals iortheclalm: Bay County lawsuit - Case No.: 2018-CA-575

ls the claim subject to oi"lset? - No m Yes

 

_ List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are colieclion agencies.

assignees of claims listed above. and attorneys for unsecured creditors

lino others need to be notified for the debts listed in Parts 1 and 2, do not till out or submit this page. liadditlonal pages are needed, copy the next page.

Name and mailing address

On which line in Part1 or Part 2 is the
related creditor (lf any) llsted?

Last 4 dlgiE of
account number, if
any

_ Totai Amounts of the Priority and Nonpriority Unsecured Claims

Ofiicial Form 206 Ei'F
Soitware Copyiight (c) 1996-2018 Besi Case, LLC - www,bestcaso.com

Schedule EIF: Creditors iNho Have Unsecured Claims Page 3 of 4

Best Case Bankrupil:y

CaSe 18-50326-KKS DOC 13

Debior Niuoi Brewery, inc

 

Name

5. Add the amounts of priority and nonpriority unsecured ciaims.

Filed 12/20/18 Page 15 of 29
Case number (lt imm-ml 18-50326

 

Totai of claim amounts

 

 

 

 

 

5a. Totai claims from Part1 5a. 5 13'955.75
5b. Totai claims from Part 2 5b. + 5 41,039_09
5€. Totai of Parts 1 and 2
l.ines 5a + 5b = sc. 5¢- 3 54'994'84
Oi'i’lciai Form 206 EIF Schedule EIF: Creditors Who Have Unsecured Claims

Soirware Copyright (c) 1996-2018 Besi Case. LLC - mw.besicase.com

Page 4 of 4
Best Case Bank:upil:y

Case 18-50326-KKS DOC 13 Filed 12/20/18 Page 16 of 29

 

Debtor name Nivoi Brewery, inc

United States Bankruptcy Couri for ihe: NORTHERN DlSTRiCT OF Fi_ORiDA

 

Case number (ii knownl 18-50326

 

Cl Check if this is an
amended filing

 

Oificiai Form 2066
Schedule G: Executory Contracts and Unexpired Leases iziis

Be as complete and accurate as possibie. if more space is needed, copy and attach the additional page, number the entries consecutive|y.

1. Does the debtor have any executory contracts or unexpired leases?
i:] No. Check this box and lite this form with the debtor’s other schedules There is nothing else to report on this form.

- Yes. Fili in ali of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Persorlai' Property
(Ol"ficial Form ZOBAIB).

2. List all contracts and unexpired leases State the name and mailing address for ali other parties with
whom the debtor has an executory contract or unexpired
lease

2.1. State what the contractor Master lease dated

lease is for and the nature of 2l'5)'16 for Nivol. Hill
the debtor's interest Enterprises and Seima

State the term remaining Ail K C
as cg Ori‘lpany

 

 

List the contract number of any PQ B_DX 59291
government contract Birmlngham, AL 35259
2.2. Staie what the contract or canning line lease

lease is for and the nature of
the debtor's interest

 

 

State the term remaining 3 years Firestone Financiai
ci'o A|ex Darcy, Esq
List the contract number of any 44‘_4 NOi'ih N|iChigan
government contract ChiCaQO. |L 60611
2.3. State what the contractor Lease dated 2114/17 by

lease is for and the nature of Seima as VP of Nivoi
the debtor's interest

State the term remaining

Keg Credit
List the contract number of any 303 E R€nffo Sl., Su!ie 212
government contract Burieson, TX 76028

 

 

2.4. State what the contract or breach of contract
lease is for and the nature of between by RSN| on the
the debtor's interest Nivol Brewing Comapny

Assei Purchase Sa|es
Agreernent dated
7-10-18 (RSM, LEO,
Seima and Nivol

 

Brewery)
State the term remaining _
RSM Products international incorporated
List the contract number of any 195 BUT'EF Creek Couri
government contract J°hns Creek» GA 30097
Ol‘i°icia| Form 2066 Schedule G: Executor'y Contracts and Unexpired Leases Page 1 Of 2

Software Copyrighl ic) 1996-2018 Besi Case, LLC - www,bestcase.com l Basi Case Bankri.ipii:y

Case 18-50326-KKS DOC 13 Filed 12/20/18 Page 17 of 29

Debtori Nivol Brewery, inc Case number (irimcwni 18-50326

 

 

First Name Middie Name Last Name

Additional Page if You Have Niore Contracts or Leases

 

 

 

 

2. List ali contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.5. State what the contract or Nivol was evicted on iViay

lease is for and the nature of 3, 2018 - at that time
the debtor's interest there was 18 months left
, on the lease
State the term remaining none Shoppes at Edgewateri LLC
c!o Bruce Anderson, Esq

List the contract number of any 49,5 Grand B'Vd- Su‘te 205

government Comract Nitramar Beach, Fl_ 32550

Ofticia| Form 2066 Schedule G: Executory Contracts and Unexpired Leases Page 2 of 2

Sofiwara Copyright (c) 1996-2018 Esst Case. LLC -www.besicase,com Best Case Bankrupicy

Case 18-50326-KKS DOC 13 Filed 12/20/18 Page 18 of 29

Debtor name Nivol Brewery. inc

 

United States Bankrupicy Couri for the: NORTHERN DlSTRlCT OF FLOR|DA

 

Case number {ii known) 18-50326

 

|___l Check if this is an
amended filing

 

 

Officiai Form 206H
Schedule H: Your Codebtors tziis

Be as complete and accurate as possib|e. if more space is needed, copy the Additional Page, numbering the entries consecutiveiy. Attach the
Additionai page to this page,

1. Do you have any codebtors?

|:l No. Check this box and submit this form to the court with the debtol‘s other schedulesl Nothing else needs to be reported on this form.
- Yes

2. in Column 'i. list as codebtors all of the people or entities who are aiso liable for any debts listed by the debtor in the schedules of
creditors, Scheduies D-G. include ali guarantors and co-obligors. in Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. lfthe codebtor is liable on a debt to more than one creditor. list each creditor separately in Column 2.

Column 1: Codebtor Column 2: Creditor

 

 

 

 

Name Maiiing Address Name Check all schedules
thatappiy:
2.1 Hill Enterprises of 7715 Front Beach Road Lamar Tean i.imited ill D
NW FLl inc ` Panama City Beach, FL 32407 Partnership - E/F 3_10
Ei G
2.2 Hill Enterprises of 7715 Front Beach Road Ameris Bani< l'_'l D
NW FL, inc Panama City Beachl FL 32407 l E,iF 3_1
l:i G
2.3 Leo Bt Seima Hill 7715 Front Beach Road Shoppes at l:| D
Panama City Beach, Fl_ 32407 Edgewater, LLC l E/F 3_13
l:| G
2.4 i_eo & Seima Hill - 7715 Front Beach Road Ameris Bank ij D
Panama City Beach, FL 32407 - E/F 3_1
Ei G
Oft'lciai Form 206H Schedule H: Your Coclebtors Page 1 of 1

Software Copyright (c) 1996-2018 Best Case‘ LLC - mv.bestcasa.com Besi Case Eanxruptcy

Case 18-50326-KKS DOC 13 Filed 12/20/18 Page 19 of 29

 
   

Fili:_l'nfttilsllctcr'i_ii'_a_t_i_pn_'t_i_zj_i_`dc_'n'_ti_ii"ji`ii§e; case y

l t
l Deb‘°' name _tla£=l§rs_uerri las _

United Siaies Bankrupicy Couri for the: NGFiTHERN DlSTFiiCT OF FLOH|DA

Casenumbor(iiltnown) __1_{_3-50326 _____ ___M_______

|:l Check ii this is an
amended iiiing

 

Ofiicia| Form 202
Declaration Under Penalty of Perjury for Non-individual Debtors cna

An individual who ls authorized to acton behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilitiesl any other document that requires a declaralion that is not included in the document, and any
amendments of those documents This form must stale the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1003 and 9011.

WAHN|NG - Banlrruptcy fraud is a serious crime. Maiting a false statement, concealing properiy, or obtaining money or property by traud in
connection with a bankruptcy case can result in fines up to 5500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 35?1.

  

Deciaration and signature

 

| am the prcsidcni. another olliccr. or an authorized agent of thc corporation'. a member or an authorized agent cl the parinorship; or another
individual serving as a representative of the debtor in this casc.

i have examined the information in the documents checked below and l have il reasonable belief that the information is true and correcl:

Schedule A!B.' Assels-F?eal and Personal Property (Officl`a| Form ZDBNB)

Schedule D: Creditors Who Have Claims Securoo' by Propeny(()iiiciai Form 2060)

Schedule E/F.' Creditors Who Have Unsecured Claims (Oflicial Form 206EIF)

Schedule G.' Executory Conlracts and Unoxpr`reo‘ Leascs (Off'icial Form 206Gl

Schedule H: Codebiors (Oiiicial Form 206H)

Summary of Assets and Li'abiii'tr'es for Non-rndi'w'duais (Oiiiciai Form 2055um}

Amendeci Schedule

Cha,oier il or Cha,oior¢§'éases: List of Creditors Wno Have iho 20 Largesi Unsecrired`Ciar'_/,rj and Are Noi insiders ('O`liic`iail:orm 204)

 

ill[`.]l:'l[][]l:ll:l|:|l:l

Othar document that requires a deciaraiion __ __ '

 

     

l declare under penalty oi perjury that the foregoing is true and corroct.

Execuied on December 19. 2018 X lsi Leo F. Hill.,JL-_,L\

Signaiure olin ividual

__l_._eo F. Hi|l, Jr
Pririied name

 

President_ ____
Posilion or relationship lo debtor

 

 

Oiflciai Form 202 Deciaratiort Under Penalty of Pr_\rjury for Non-|ndividua| Debtors

$i)llw.-iiti Copyiigh\ lc) 1935-20l0 Bcr.l Ca'.:c. LLC - wim~.bcstcaso.com B¢.-sl Case B:mkmpir:y

Case 18-50326-KKS DOC 13 Filed 12/20/18 Page 20 of 29

Debtor name Nivol Brewery, inc

United States Bankruptcy Couri for the: NORTHERN DiSTRiCT OF FLOR|DA

 

Case number (ir known) 18-50326

 

[J Check if this is an
amended filing

 

 

Ofiiciai Form 207
Statement of Financiai Affairs for Non-|ndividua|s Fi|ing for Bankruptcy nine

The debtor must answer every question. if more space is needed, attach a separate sheet to this torm. On the top of any additional pages,
write the debtor's name and case number {if known).

_Lr¢ome

1. Gross revenue from business

 

 

 

m None.

identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue

which may be a calendar year Check ali that apply (before deductions and

exclusions)

For prior year: - l Operat,-ng a business $355,243.00

From 1/01/2017to 12131)'2017 %
i:i Other

For year before that: - Operanng a business $134,059.00

From 1101/2016 to 12/31/2016 m
Ei Other

 

2. Non-business revenue
include revenue regardless of whether that revenue is taxablel Non-business income may include interest dividends, money collected from iawsuiis.
and royaltiesl List each source and the gross revenue for each separate|y. Do not include revenue iisted in line 1.

l None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

_ List Certairt transfers Made Eefore Fi|ing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers-including expense reimbursements-to any creditor. other than regular empioyee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than 36,425. (This amount may be adjusted on 4/01!19
and every 3 years after that with respect to cases tired on or after the date of adjustment.)

' None.
Creditor's Name and Address Dates Totai amount of vaiue Reasons for payment or transfer
. Check all that apply
Otiicia| Form 207 Statement of Financial Affairs for Non-lndividuals Fiitng for Bankruptcy page 1

Software Copyright (c] 1996-2015 Best Case, LLC - www.baslcaso.com i`:iest Case Bankrupicy

Case 18-50326-KKS DOC 13 Filed 12/20/18 Page 21 of 29

Debtof Nivol Brewery_ inc Case number (ii'known) 18-50326

 

 

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements made within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of ali property transferred to or for the benefit of the insider is less than $6,425. ('i'his amount
may be adjusted on 4101/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed iri line 3. insiders include ofticers. directors. and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates ofti'ie debtor and insiders of such aleiates; and any managing agent ofthe debtor. 11 U.S.C. § 101(31).

- None.

lns|defs name and address Dates Totai amount of value Reasons for payment or transfer
Re|ationship to debtor

5. Repossess|ons, foreclosures, and returns

List all property of the debtor that was obtained by a creditor within 1 year before filing this casel including property repossessed by a creditor. sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

l None

Creditor's name and address Describe of the Property Date Va|ue of property

6. Setoffs
List any creditorl including a bank or iinancia| institution, that within 90 days before filing this case set off or otherwise took anything from an account
of the debtorwithout permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

l None

Creditor’s name and address Description of the action creditor took Date action was Amount
taken

_ Legal Actions or Assignments

7. Legal actions, administrative proceedings. court actions. executions. attachments, or governmental audits
List the legal actions, proceedings investigations. arbitrations. mediations. and audits by federal or state agencies in which the debtor was invotved
in any capacity-within 1 year before filing this case.

 

 

l:i None.
Case title Nature of case Cour't or agency's name and Status of case
Case number address

7.1. Lamar Texas Limited County Civi| Bay County Clerk of Couri l pending
Partnersnip vs Nivol Brewery, 300 East 4th Street E On appeal
|ric and Hill Enterprises of NW Panama City, FL 32401 m Conc|uded
FL, inc
2017-657-CA

7.2. Shoppes at Edgewater, LLC vs County Civii Bay County Clerk of Couri l Pending
Nivol Brewery, inc and Leo Hill 300 East 4th Street n On appeal
and Seima Hill Panama City, FL 32401 m C l d d
2018-cA-575 °"° “ a

7.3. Ameris Barik vs Hill Enterprises Civil Bay County C|erk of Couit . pending
of NW FL, |nc; t_eo & Seima Hill; 300 East 4th Street n On appeal
Nivol Brewery, etc ...... Panama City. FL 32401 g C luded
is-esecA °“°

 

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property iri the hands of a
receiver. custodian, or other court-appointed officer within 1 year before filing this case.

l None

_ Certain Gifts and Charitabie Contributions

Officiai Form 207 Statement of Flnanciai Affairs for Non-lndivir.tua|s Fi|lng for Bantrruptcy page 2

Soft~ii.eire Copyright (c) 1996-2018 Bosl Case, LLC -www.bestcase.com Best Case Eankmptcy

Case 18-50326-KKS DOC 13 Filed 12/20/18 Page 22 of 29
Debtor Nivol Brewery, inc Case number{irimawni 18-50326

 

 

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

l None

Reclpient's name and address Descript|on of the gifts or contributions Dates given Va|ue

_ Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case,

l None
Description of the property lost and Amount of payments received for the loss Dates of loss Va|ue of property
how the loss occurred lost

lfyou have received payments to cover the ioss. for
example, from insurancel government compensation or
tort liability, list the total received.

List unpaid claims on Ofticiat Form ttJBAi'B (Scheduie
A/E.' Assets -- Real and Personaf Properfy],

_ Certain Payment.s or Transfers

11. Payments retated to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf ofthe debtor within 1 year before the filing

of this case to another person or entity. including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
retiefl or Hiing a bankruptcy case.

ij None.
Who was paid or who received lt not money, describe any property transferred Dates Totai amount or
the transfer? value
Address

11.1. Charles Wynn Law thces, P.A.
P. O. Box 146
Niarianna' Fl_ 32447_0147 Attorney Fees 11/14!2018 $3,333.33

 

Ema|| or website address
court@wynrilaw-fl.com

Who made the payment, if not debtor?

 

12. Setf-settted trusts of which the debtor is a beneficiary

List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the ming of this case
to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

l None.

Name of trust or device Describe any property transferred Dates transfers Totai amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by safel trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person. other than property transferred in the ordinary course of business or financial affairs. include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement

 

- None.
Who received transfer? Descrlption of property transferred or Date transfer Totai amount or
Address payments received or debts paid in exchange was made value
_ Previous Locations
Oiticial Form 207 Statement of Flnancial Affairs for Non-|nr.tlvlduals Flling for Bankruptcy page 3

Sottware Copyright (c) 1996-2018 Best Casel LLC - www.bestr:ase.corn Best Case Barikruptcy

Case 18-50326-KKS DOC 13 Fiied 12/20/18 Page 23 of 29

Debtor Nivoi Brewery, inc Case number fifknr>wni 18-50326

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

l Does not apply

Address Dates of occupancy
‘ From-To

_ Hea|th Care Bankruptcies

15. Heaith Care bankruptcies
is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical. psychiatric, drug treatmentl or obstetric care?

l No. Go is Part s.
l:i Yes. Fili in the information below.

Facll|ty name and address Nature of the business operationl including type of services if debtor provides meals
the debtor provides and housing, number of
patients in debtor's care

_ Personally identifiable information

16. Does the debtor collect and retain personally identifiable information of customers?

l No.
i:l Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ER|SA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

l No. eo to Part 10.
L_J Yes. Does the debtor serve as plan administrator?

-grtain Flnancial Accounts, Safe Deposit Boxes, and Storage Units

18. Ciosed financiai accounts
Within 1 year before filing this case. were any financial accounts or instruments held in the debtor’s namel or for the debtors benefitl closed, soid,
moved, or transferred‘?
include checking, savings, money marketl or other financial accounts; certificates of deposit; and shares in banks. credit unions. brokerage houses,
cooperatives associations, and other financial institutions

- None
Flnancial institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, soldl before closing or
moved, or transfer
transferred

19. Safe deposit boxes _
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
case.

l None

Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business

Ofticial Form 207 Statement of Flnancial Affairs for Non-tndlvidua|s Fiitng for Bariiiruptcy page 4

Software Copyright (ci 1996~2018 East Case,`LLC -wviniv.bostcase.com Best Case Bankruptcy

Case 18-50326-KKS DOC 13 Fiied 12/20/18 Page 24 of 29

 

 

Debtor Nivol Brewery, |nc, Case number iirrmown) 18.50326
l None
Faciiity name and address Names of anyone with Descriptiori of the contents Do you still
access to it have it?

_ Property the Debtor Hoids or Controls That the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controis that another entity owns. include any property borrowed from. being stored for. or held in trust. Do
not list leased or rented property.

- None

_ Detaiis About Environment information

 

For the purpose of Part 12. the following definitions appiy:
Envi`ronmerifal` law means any statute or governmentai regulation that concerns poiiution, contamination, or hazardous materiall regardless of the
medium affected (air, land, water. or any other medium)t

Si`fe means any location. facility, or property, including disposal sites, that the debtor now owns. operates or utilizes or that the debtor formerly
owned, operated. or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report atl notices, reieases, and proceedings knownl regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

l No.

i:i Yes. Provide detaiis below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

- No.

L_.J ‘i'es. Provide details beiow.

Site name and address Governmentai unit name and Environmental faw, if known Date of notice
address

24. l-ias the debtor notified any governmental unit of any release of hazardous material?

l No.

|:I \'es. Provide details below.

Site name and address Governmentai unit name and Environmental law, if known Date of notice
address

_ Detaiis About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner. partnerl member, or otherwise a person iri control within 6 years before filing this case.
include this information even if already listed in the Schedules.

l None
Business name address Describe the nature of the business Empioyer identification number
Do not include Sociai Security number or iTlN.
Dates business existed
Oificial Form 207 Statement of Flnancial Affairs for Non-individuals Filing for Bankruptcy page 5

Software Copyr`rght [c) 1995-2018 Best Case, LLC -wi.irw,bestcase.com East Case Bankrupicy

Case 18-50326-KKS DOC 13 Fiied 12/20/18 Page 25 of 29

Debtor Nivol Brewery. inc Case "umbe'("'k"°”"] 18`50326

 

26. Books, recordsl and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

i:i None 1
Name and address Date of service
From-To
26a.1. Michael S. NicDuffie 2016 and 2017

797 N. Pearl Street
Crestview, FL 32536

25b. List all firms or individuals who have audited, compiled. or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

. None

26c. List all Hrms or individuals who were in possession of the debtor‘s books of account and records when this case is filed.

- None

Name and address if any books of account and records are
unavailable, explain why

2Sd. List ali financial institutions, creditors, and other paities, including mercantile and trade agenciesl to whom the debtor issued a financial
statement within 2 years before hling this case.

l None
Name and address

27. inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case?

l No

|:i Yes. Give the details about the two most recent inventories
Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
inventory or other basis) of each inventory

28. List the debtor's officers. directors, managing membersl general partners, members in controi, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case.

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

. No
i:i Yes. identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case. did the debtor provide an insider with value in any form, including salary, other compensationl draws, bonuses.
loans. credits on loans, stock redemptions. and options exercised‘?

l No
l:i Yes. identify below.
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

.No

fl Yes. identify below. _
Ofiicia| Form 207 Statement of Flnancial Affalrs for Non-lndivlduals Flling for Bankruptcy page E

Soltware Copyrighi (c) 1996-2018 Best Cese, LLC - www.bestcase.com Besi Case Bankrupiqr

Case 18-50326-KKS DOC 13 Fiied 12/20/18 Page 26 of 29

 

Dobtor Ni_uol Brew_e_ry, lric_______ _ __ _ __ _ Case numbc' f'"‘"°"*"’) _1_§15@§_2_.___6 ___
Name ol the parent corporation Empioyer identification number of the parent

corporation

32. Within 5 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

l No
i:i Yes. identify beiow.
Name of the pension fund Empioyer identification number of the parent
corporation

m Sisnawre and ,Dec.larafl°n , _, _ ”. ._ _ __
WAHN|NG `- Banltruplcy fraud is a serious crime. Making a false statement. concealing property. or obtaining money or property by fraud in
connection with a bankruptcy case can result in lines up to $500,000 or imprisonment loi up to 20 ycars, or both.

18 U.S.C. §§ 152. 1341, 1519. and 3571.

l have examined the information in this Slaiemenf of Fi'narici'af/li'fai'rs and any attachments and have a reasonable belief that the information is true
and correct

l declare under penalty of perjury that the foregoing is true and correct

Exccutc.-d on Dece _b_€_ir _,_1”9 2:1/__
/_s/_ Leo F. i-lii_l,# . _ 7 Leo F. Hili, Jr

S_i'g_nature of mfg fof the debtor Priniod name

  
 
 

  

Are additional pages to State-ment of Financi'ai Affai'rs for Non-indi'vfduafs Fi'li'ng for Bankruptcy (Oiiiciai Form 207) attached?
l No
l:i Yes

Oltlc`iai Form 207 Statement of Flnancial Atla`irs for Non-lnd|vlduals Fiitng for Bankruplcy page 7

Snirui:iro Copyrlgl)t (c_i lD‘_li.i*?OlH Best Casn, Lt£`. - mw.bcslc:rr-c.com Bost G.lsr.' Einn'.'o"uplcy

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 27 of 29

32030 (Form 2030) (12[15)
United States Bankruptcy Court
Northern District of Florida

ln re Nivol Brewery, inc Case No. 18-50326
Debtor(s) Chapter “i 1

DISCLOSURE OF COMPENSATION OF AT'I`ORNEY FOR DEBTOR(S)

l. Pursuant to li U .S.C. § 329(a) and Fed. Bani»;r. P. 2016(b), l certify thatl am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing ofthe petition in bankruptcy, or agreed to be paid to mc, for services rendered or to
be rendered on behalf ofthe debtor(S} in contemplation ofor in connection with the bankruptcy case is as follows:

 

 

For legal serviccs, l have agreed to accept $ 10.000.00
Prior to the filing ofthis statement I have received $ 3,333.33
Balance Due S 6,666.67

 

2. The Source ofthe compensation paid to me was:

- Debtor m Othcr (speeify):

3. The source of compensation to be paid to me is:

ill Debtor l Othcr (specit`y): Counsel holds $20,000 in escrow as part of equipment sale agreement for legal
services Funds will be disbursed to the principals case and Hill Enterprises of NW
FL. ine. cases.

4. l l have not agreed to Share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

[:| l have agreed to share the above»disclosed compensation with a person or persons who arc not members or associates of my law flrm. A
copy ofthe agreement, together with a list of the names of the people sharing in thc compensation is attached.

5. ln return l`or the above-disclosed fee, l have agreed to render legal service for ali aspects of the bankruptcy case, including:

a. Analysis ofthe debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;

b. Preparation and filing of any petition, schedulcs, statement of affairs and plan which may be requircd;

c. Represcntation of the debtor at the meeting of creditors and confirmation ltearing, and any adjoumed hearings thereof;

d. [Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption pianning; preparation and filing of reaffirmation
agreements and applications as needed; preparation and filing of motions pursuant to 11 USC 522(f)(2)(A) for avoidance
of iiens on household goods.

6. By agreement with the dcbtor(s), the above-disclosed fec does not include the following service:
Representation of the debtors in any dischargeability actions, judiciai lien avoidances, relief from stay actions or any other

adversary proceeding

 

CERTlFICATION

i certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding

December 20, 2013 IVMM%» .. "/

Date Ch'arles lV|. Wynn 024‘[69'5
Signoture of Arrorney
Charles Wynn Law Offices, P.A.
P. O. Box 146
|Vlarianna. Fl_ 32447-0147
(850) 526-3520 Fax: (850) 526-5210
court@wynnlaw-fl.com
Name of law firm

 

 

 

 

Solt'ware Copyright (c) 1996-2018 Best Case, LLC - vw»w.bestcase.com East Case Bankruplcy

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 28 of 29

United States Bankruptcy Court
Norfhcrn District 01` Florida

law _m_l>!i\_'¢}.§£§@_»,.f.r\§__~___ _ _, ,,,,A,L._______ Ca-<¢Nf~- 1850§§6___,._
chror(s) Chnplcr 11_m

LIST OF EQUITY SECURITY HOLDERS

Fnllnwic\g is lhc 1151 of lhc Dt'.hlnr'.~; equity .~;ccurily holders which is prepared in accordance with rule [(]07[:\)(3) for filing in thi.\' Ch;lp\cl' l l Case

 

Name and inst known address or place ol` Sccurily Clz\ss Number of Sccuritics Kind of Imcrc.~)l
_b§§i:\_§§-‘ Of holder

-NONE-

{)ECLARATION UNDER PENALTY OF PERJURY ON BEI'IALF ()F CORP()RATION OR PARTNERS]~{IP

l, the Prosidenlot`1l1e corporation named as the debtor in this case, declare under pcnally 01` perjury mail l have
read the foregoing List of Equily Securily Holdcrs and that it is true land correc!. to the best of my information and bciief.

gmc pe§emberm, 2013 ___ gignmum ls/l__eo F.Hm, J/ °`\
' Led F.Hin,.U " "

I’clm[lyfor nmkiu_s,* afa\'sc' .\:m.'cmr'm of conccm'r`n_q prr)pcrr_\': Finc of up lo S§DD.UGU ur imprisonment for up m 5 yuma or bulh.
IH U.S.C. §§ 15?..'1m| 3571`

  

 

Shcc\ l ¢)|` 1 in List of Equily Sccuri\y Holder_~:
Sol!ware Copyrigh: (c) 1996-2015 Best Case. LLC - Ww_bu:tcusu.cnm Besl Case B.'mkrumcy

Case 18-50326-KKS Doc 13 Filed 12/20/18 Page 29 of 29

United States Bankruptcy Court
Northern District of Florida

ln re Nivol Brewery, lnc Case No. 18-50326

 

Debtor(s) Chaptcr 1 1

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1}

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Niv01 Brewe[y. |nc in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP ?00?.1:

l None [Check ifapplicable]

 
 

DecemberZO, 2018 ls/CJWWW// dr /%

Date c glesmev\ryanozhsgs” ‘ gj/

Signature of Attorney or Litigant
Counsel for NlVOl B|’BWEW, l|"lC
Char|es Wynn Law Oft`lces, P.A.

P. O. Bo>c 146

Marianna, FL 32447-0147

(850) 526-3520 Fax:(BSO) 526-5210
court@wynn|aw-fl.com

 

Softwars Copyright (c) 1996-2018 Best Case. LLC -ww.bestcase`com Best Case Bankmptcy

